     Case 8:19-bk-14714-MW        Doc 382 Filed 04/15/21 Entered 04/15/21 08:49:53               Desc
                                   Main Document Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                           APR 15 2021
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY jle        DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       SANTA ANA DIVISION
11
12   In re:                                      Case No.: 8:19-bk-14714-MW

13   Meade Instruments Corp.                     CHAPTER 11

14                                               ORDER CONTINUING HEARING ON
                                                 CONFIRMATION OF FIRST AMENDED
15                                               CHAPTER 11 PLAN OF REORGANIZATION
16                                               PROPOSED BY OFFICIAL COMMITTEE OF
                                                 UNSECURED CREDITORS
17
                                                 Date:      April 14, 2021
18                                  Debtor(s).
                                                 Time:      2:00 PM
                                                 Courtroom: 6C
19
20
21            The Court continues the hearing re: confirmation of First Amended Chapter 11
22   Plan of Reorganization, to April 28, 2021 at 2:00 p.m.
23            At least five business days in advance of the hearing, Mr. Horoupian shall share
24   with Messrs. Robert Goe and Brandon Krueger for the debtor and Hamid Rafatjoo for
25   Optronic Technologies the Committee’s proposed Findings of Fact and Conclusions of
26   Law (“Findings”), incorporating the Committee’s proposed modifications to the plan, for
27   comment and possible oppositions. After the parties have essentially agreed on the
28   proposed Findings, but no later than three business days before the hearing,




                                                  -1-
     Case 8:19-bk-14714-MW       Doc 382 Filed 04/15/21 Entered 04/15/21 08:49:53       Desc
                                  Main Document Page 2 of 2



1    Mr. Horoupian shall share the proposed Findings with Aaron Malo for Sheppard Mullin
2    Richter & Hampton LLP (“Sheppard Mullin”) so Sheppard Mullin may have an
3    opportunity to comment on the proposed Findings.
4          No later than two business days in advance of the hearing, Mr. Horoupian shall
5    file the proposed Findings with the Court. No later than two business days in advance
6    of the hearing, Sheppard Mullin may file an opposition to the proposed Findings.
7          IT IS SO ORDERED.
8
                                               ###
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: April 15, 2021
25
26
27
28




                                               -2-
